DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a grouping of abstract ideas of a certain method of organizing human activity and/or mental process such as “initiate one or more instances of a base game, the base game comprising a slot game” –certain method of organizing human activity; “determining, a base game outcome and corresponding display symbols, the display symbols selected from a symbol set comprising configurable symbols and non-configurable symbols;” – certain method of organizing human activity and/or mental process; “determining that a triggering number of configurable symbols is, or will be, displayed in an active area of the plurality of display symbols positions of a base game outcome;” – certain method of organizing human activity and/or mental process; “a feature game, wherein presenting an instance of the feature game comprises: holding each displayed configurable symbol at it corresponding display symbol position” – certain method or organizing human activity; “selecting replacement symbols for non-configurable symbols in a plurality of display symbol certain method of organizing human activity; “selecting replacement symbols for non-configurable symbols in a plurality of display symbol positions not occupied by the held configurable symbols;” –certain method of organizing human activity and/or mental processes; “determining that one of the displayed symbols is a trigger symbol” – certain method organizing human activity and/or mental process; and “add at least one of a row or a column to the active area of the plurality of display symbol positions in response to the trigger symbol” – certain method of organizing human activity.  It follows that the claims recite limitations directed to a grouping of abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as “a user interface system configure for receiving an indication to initiate one or more instances of a base game”, “controlling the display system to display the corresponding display symbols at a plurality of display symbol positions on a display device of the display system, wherein the plurality of display symbol positions are arranged in a plurality of display symbol rows and columns;” and “displaying replacement symbols for non-configurable symbols in a plurality of display symbols not occupied by the held configurable symbols” amount to extra-solution activity of the abstract idea (see MPEP 2106.05(g)).  The remaining limitations such as “a display system comprising one or more display devices”, “a control system comprising one or more processors, the control system configured to controlling the gaming device to present the one or more instances of the base game”, “based on a random number generator (RNG) output from an RNG”, “controlling the gaming device to present one or more instances of a feature game, wherein presenting an instance of the feature game”, and “controlling the display system to display the corresponding display symbols at a plurality of display symbol positions on a display device of the display system” amount to mere instructions to invoke the abstract idea on a general purpose computer and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a user interface system”, “a display system”, “a control system”, and “a random number generator (RNG)” when viewed either individually and/or as a collective whole do not amount to an inventive concept.  For instance, Vancura (US 2010/0029381 A1) discloses a conventional gaming device comprises a user interface system, a display system, a control system, and a random number generator (RNG) as conventional components to provide general functionality to implement a slot game (see Vancura, 0037-0040).  It follows that these additional elements do not amount to an inventive concept.  For at least these reasons, the claims are found to recite an abstract idea without significantly more.
With respect to claims 2-20, the claims have been reviewed and analyzed and recite limitations directed to further steps of the abstract idea under Step 2A (see MPEP 2106.04(a)), mere instructions to invoke the abstract idea on a general purpose computer, extra solution activity of the abstract idea, and/or link the abstract idea to a technological environment in which to perform the abstract idea (see MPEP 2106(f),(g), and (h)).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 3-4, the claims recite the limitation “the active area of the plurality of display symbol positions” in lines 2-3 of claim 3 and 3 of claim 4.  The “active area” lacks insufficient antecedent basis in the claim.
Regarding claim 7, the claim recites the limitation “not a configurable symbol” which renders the claim indefinite as it is unclear as to “a configurable symbol” of claim 7 is the same and/or different as a “configurable symbol” recited in claim 1.
Regarding claim 11, the claims recite the limitation “the active area of the plurality of display symbol positions” in lines 5-6.  The “active area” lacks insufficient antecedent basis in the claim.
Regarding claims 12-13, the claims recite the limitation “the active area of the plurality of display symbol positions” in lines 2-3 of claim 12 and lines 3-4 of claim 13.  The “active area” lacks insufficient antecedent basis in the claim.
Regarding claims 14-16, the claims recite the limitation “the active area of the plurality of display symbol positions” in lines 3-4; 5-6 of claim 14; lines 2-3 of claim 15; and lines 2-3 of claim 16.  The “active area” lacks insufficient antecedent basis in the claim.
Regarding claim 17-18, the claims recite the limitation “the active area of the plurality of display symbol positions” in lines 3-4 of claim 17 and lines 1-2 and 5-6 of claim 18.  The “active area” lacks insufficient antecedent basis in the claim.
Regarding claim 19, the claims recite the limitations “in the active area of the plurality of display symbol positions” in lines 2-3.  The “active area” lacks insufficient antecedent basis in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olive (US 2016/0042597 A1) and Caputo et al. (US 2014/0256402 A1).
Regarding claim 1, Olive discloses a gaming device (see gaming system 100 of Fig. 3), comprising: a user interface system configured for receiving an indication to initiate one or more instances of a base game (see player interface 50 of Fig. 1, 0066), the base game comprising a slot game (see Olive, 0085,0087, wherein the slot game is a spinning reel game such as “Reel Power”;
a display system comprising one or more display devices (see Olive, display 14 of Fig. 2, 0070, 0079); and
a control system comprising one or more processors (see Olive, game controller 101 of Fig. 3, 0072
determining, based on a random number generator (RNG) output from an RNG (see Olive, random number generator 621 of Fig. 6), a base game outcome and corresponding display symbols, the display symbols selected from a symbol set comprising configurable symbols and non-configurable symbols (see Olive, step 704 of Fig. 7, 0015, 0040 0089, 0091, wherein configurable symbols have a least one common component and a variable component which is a prize associated with each configurable symbol);
controlling the display system to display the corresponding display symbols at a plurality of display symbol positions on a display device of the display system (see Olive, display controller of Fig. 6, 0091);
determining that a triggering number of configurable symbols is displayed in a base game outcome (see Olive, step 710 of Fig. 7, wherein the triggering number is 6;
controlling the gaming device to present a hold and spin stage of a feature game round (see Olive, Fig. 9A-10B, 0111-0113, wherein the feature is a Hold &Spin game), the hold and spin stage comprising one or more hold and spin instances (see Olive, 0112-0113, wherein counter 810 represents one or more hold and spin instances), wherein presenting a hold and spin instance comprises:
holding at least one of a displayed configurable symbol at its corresponding display symbol position (see Olive, Fig. 9A-10B, 0112-0115, wherein pears 902 are configurable symbols which are held at its corresponding display symbol position); and
selecting and displaying replacement symbols for non-configurable symbols in a plurality of display symbol positions not occupied by the held configurable symbols (see Olive, Fig. 9A-10B, 0091, 0112-0115, wherein the non-configurable symbols are spun until a configurable symbol appears));
determining that one of the displayed symbols is a trigger symbol (see Olive, step 710 of Fig. 7, 0096).  Although, Olive discloses triggering the expansion of a display area to add a symbol display positions to the configuration (see Olive, 0104) it is silent as to controlling the display system to add at 
Caputo teach controlling the display system to add at least one row or at least one column to the active area of the display symbol positions in response to the trigger symbol (see Caputo, Figs. 2N, 0047, 0049, wherein trigger symbol modifies the quantity of available winning outcomes which adds 4x1 reels which is adding a row).  One would have been motivated to incorporate add at least one row or at least one column to yield the predictable result to improve the average expected payback percentage of the slot game (see Caputo, 0009, 0046).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application for controlling the display system to add at least one row or at least one column to the active area of the display symbol position in response to the trigger symbol for the purpose of increasing player enjoyment and to vary the average expected payback percentage of the game.
Regarding claim 5, the combination of Olive and Caputo teach the gaming device of claim 1, wherein the trigger symbol is one of the triggering number of configurable symbols displayed in the base game outcome (see Olive, Fig. 9A-10B, 0096, wherein a number of configurable symbols is a trigger event; Caputo, 0047, 0049, wherein a trigger symbol may be used to cause a modify a display matrix by adding a row or column).
Regarding claim 6, the combination of Olive and Caputo teach the gaming device of claim 1.  The combination further teach wherein the trigger symbol is selected and displayed during an instance of a feature game (see Olive, Fig. 9A-10B, 0119, wherein a number of configurable symbols is a trigger event in a feature game; Caputo, 0047, 0049, wherein a trigger symbol may be used to cause a modify a display matrix by adding a row or column).
Regarding claim 7, the combination of Olive and Caputo teach the gaming device of claim 1.  The combination further teach wherein the trigger symbol is not a configurable symbol (see Olive, 0119, wherein a trigger may be some other symbol (e.g., symbol combination); Caputo, 0047, 0049, wherein the trigger symbol such as a Reel Advance symbol is not a configurable symbol).
Regarding claim 8, the combination of Olive and Caputo teach the gaming device of claim 1, wherein a number of instances of the feature game is greater than or equal to a number of configurable symbols that is displayed in the base game outcome (see Olive, 0097, wherein the number of instances of the feature game is the number of configurable symbols required to trigger the feature game).
Regarding claim 10, the combination of Olive and Caputo teach the gaming device of claim 1, wherein the trigger symbol is a particular type of configurable symbol among a plurality of types of configurable symbols in the symbol set (see Olive, Fig. 9A-C, 10A-B, 0092, wherein in at least one embodiment, the configurable symbol is a pearl containing the indicia of a numeric value which is a type of configurable symbol).
Regarding claim 12, the combination of Olive and Caputo teach the gaming device of claim 1.  Although the combination does not explicitly teach adding one row or column to the active area of the plurality of display positions for each trigger symbol presented in the active area of the plurality of display symbol positions, it teaches adding one row or column to the active area of the plurality of display positions for a trigger symbol presented in the active area (see Caputo, Fig. 2N, 0047, 0049).    It follows that adding a row for each of the trigger symbol presented in the active area would have been a mere duplication of parts (see MPEP 2144.04 VI B, citing In re Harza, 274 F.2d 669).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application for controlling the display system to add one row or column to the active area of the plurality of display symbol positions for each trigger symbol presented in the active area of the plurality of display symbol positions.
Regarding claim 13, the combination of Olive and Caputo teach the gaming device of claim 12.  The combination further teach wherein the control system is further configured for controlling see Caputo, Fig. 2N, 0047, 0049, wherein the symbol display positions may present up to a maximum quantity and/or height).  
Regarding claim 17, the combination of Olive and Caputo teach the gaming device of claim 1, wherein the control system is further configured to determine a feature game round award at a conclusion of a feature game round, the feature game round being based, at least in part, on a number of configurable symbols in the active area of the plurality of display symbol positions at the conclusion of the feature game round (see Olive, Fig. 9A-10B, 0119, wherein the player is awarded the sum of the values of the configurable symbols at the end of the free games).
Regarding claim 18, the combination of Olive and Caputo teach the gaming device of claim 17.  Olive further teach wherein the configurable symbols in the active area of the plurality of display symbol positions at the conclusion of the feature game round include prize on symbols indicating a credit value and wherein determining the feature game round award involves applying a multiplier to the credit value (see Olive, Fig. 9A-10B, 0093, 0112-0115).  Although, Olive teach calculating a feature round award based on the number of configurable symbols in the active area of the plurality of display symbol positions at the conclusion of the feature game round it is silent as to wherein the multiplier being based on the number of configurable symbols.
Caputo teach increasing the value of a multiplier based on an accumulation threshold (see Caputo, 0053-0054, wherein the threshold is reached may cause an increase to an existing modifier).  One would have been motivated to modify the multiplier based upon a number of symbols to use known techniques to yield the predictable result of improving the average expected payback percentage of an award (see Caputo, 0009).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the multiplier being based on the number of .

Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olive (US 2016/0042597 A1) and Meyer (US 2016/0321857 A1).
Regarding claim 1, Olive discloses a gaming device (see gaming system 100 of Fig. 3), comprising: a user interface system configured for receiving an indication to initiate one or more instances of a base game (see player interface 50 of Fig. 1, 0066), the base game comprising a slot game (see Olive, 0085,0087, wherein the slot game is a spinning reel game such as “Reel Power”;
a display system comprising one or more display devices (see Olive, display 14 of Fig. 2, 0070, 0079); and
a control system comprising one or more processors (see Olive, game controller 101 of Fig. 3, 0072), the control system executing instructions which cause the control system to at least:
determining, based on a random number generator (RNG) output from an RNG (see Olive, random number generator 621 of Fig. 6), a base game outcome and corresponding display symbols, the display symbols selected from a symbol set comprising configurable symbols and non-configurable symbols (see Olive, step 704 of Fig. 7, 0015, 0040 0089, 0091, wherein configurable symbols have a least one common component and a variable component which is a prize associated with each configurable symbol);
controlling the display system to display the corresponding display symbols at a plurality of display symbol positions on a display device of the display system (see Olive, display controller of Fig. 6, 0091);
determining that a triggering number of configurable symbols is displayed in a base game outcome (see Olive, step 710 of Fig. 7, wherein the triggering number is 6
controlling the gaming device to present a hold and spin stage of a feature game round (see Olive, Fig. 9A-10B, 0111-0113, wherein the feature is a Hold &Spin game), the hold and spin stage comprising one or more hold and spin instances (see Olive, 0112-0113, wherein counter 810 represents one or more hold and spin instances), wherein presenting a hold and spin instance comprises:
holding at least one of a displayed configurable symbol at its corresponding display symbol position (see Olive, Fig. 9A-10B, 0112-0115, wherein pears 902 are configurable symbols which are held at its corresponding display symbol position); and
selecting and displaying replacement symbols for non-configurable symbols in a plurality of display symbol positions not occupied by the held configurable symbols (see Olive, Fig. 9A-10B, 0091, 0112-0115, wherein the non-configurable symbols are spun until a configurable symbol appears));
determining that one of the displayed symbols is a trigger symbol (see Olive, step 710 of Fig. 7, 0096).  Although, Olive discloses triggering the expansion of a display area to add symbol display positions to the active displays to the display (see Olive, 0104) it is silent as to controlling the display system to add at least one of a row or a column to the active area of the display symbol positions in response to the trigger symbol.
Meyer teach a control for a display system to add at least one of a row or a column to the active area of the display symbol position in response to the trigger symbol (see Meyer, Fig. 3-4, 0130-0131, wherein the reels 12a-e add additional rows to the symbol array by the appearance of Whale symbols 10).  One would have been motivated to incorporate the teachings of Meyer to use known techniques with similar devices to yield the predictable result of improving the opportunities for obtaining a winning combination of game symbols (see Meyer, 0131).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application for controlling the display system to add at least one of a row or a column to the active area of the display symbol position in response see Meyer, 0131). 
Regarding claim 17, the combination of Olive and Meyer teach the gaming device of claim 1, wherein the control system is further configured to determine a feature game round award at a conclusion of a feature game round, the feature game round being based, at least in part, on a number of configurable symbols in the active area of the plurality of display symbol positions at the conclusion of the feature game round (see Olive, Fig. 9A-10B, 0119, wherein the player is awarded the sum of the values of the configurable symbols at the end of the free games).
Regarding claim 18, the combination of Olive and Meyer teach the gaming device of claim 17.  Olive further teach wherein the configurable symbols in the active area of the plurality of display symbol positions at the conclusion of the feature game round include prize on symbols indicating a credit value and wherein determining the feature game round award involves applying a multiplier to the credit value (see Olive, Fig. 9A-10B, 0093, 0112-0115).  Although, Olive teach calculating a feature round award based on the number of configurable symbols in the active area of the plurality of display symbol positions at the conclusion of the feature game round (see Olive, 0112-0115) it is silent as to wherein the multiplier being based on the number of configurable symbols.
Meyer teach a multiplier in a bonus game which may be incremented based upon the accumulated number of bonus game tokens (see Meyer, Figs. 4-6, 0133, 0136, 0140)).  One would have been motivated to incorporate the teaching of Meyer’s multiplier to the multiplier (e.g., configurable symbol) of Olive to use known techniques to yield the predictable result of heightening a player’s excitement and interest (see Meyer, 0142.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Olive (US 2016/0042597 A1) and Caputo et al. (US 2014/0256402 A1) as applied to claim 1 above, and further in view of Duhamel et al. (US 2005/0143164 A1).
Regarding claim 2, the combination of Olive and Caputo teach the gaming device of claim 1.  However, the combination is silent as to alter a value of the one or more displayed configurable symbols in response to the trigger symbol.
Duhamel teach a control system that is further configured for controlling the display system to alter a value of one or more displayed configurable symbols in response to the trigger symbol (see Duhamel, Figs. 2-5, 0032, 0036-0038, wherein the evolving symbol units (ESU)is a configurable symbol that increases in value in response to a trigger symbol).  One would have been motivated to incorporate the teachings of Duhamel’s configurable symbol to yield the predictable result to trigger new features in a line game for the purpose of keeping players interested (see Duhamel, 0006, 0010).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application for controlling the display system to alter a value of one or more displayed configurable symbols in response to the trigger symbol.
Regarding claim 3, the combination of Olive, Caputo, and Duhamel teach the gaming device of claim 2.  The combination further teach wherein the control system is configured for controlling the display system to present a plurality of trigger symbols in the active area of the plurality of display symbol positions and to increment the value of the one or more displayed configurable symbols in response to each trigger symbol of the plurality of trigger symbols (see Duhamel, Figs. 2-5, 0036-0038, wherein the trigger symbols may be a ESUs to cause the evolution of the displayed ESUs to evolve). 
Regarding claim 4, the combination of Olive, Caputo, and Duhamel teach the gaming device of claim 2.  The combination further teach wherein the control system is further configured for controlling the display system to alter the value of one or more displayed configurable symbols (see Duhamel, Fig. 2-5, 0036-0038).   Although, the combination does not explicitly teach altering the value before adding the at least one row or column to the active area of the plurality of display symbol positions, choosing to teach altering the value before adding the at least one row or column to the active area is choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Therefore it would have been obvious to try to one of ordinary skill in the art at the time of filing the application to alter the value before adding the at least one row or column to the active area of the plurality of display symbol positions.  
 
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olive (US 2016/0042597 A1) and Caputo et al. (US 2014/0256402 A1) as applied to claim 1 above, and further view of Ching et al. (US 2008/0318668 A1).
Regarding claim 9, the combination of Olive and Caputo teach the gaming device of claim 1.  Although the combination of Olive and Caputo teach an interface for selecting a wager amount and a triggering number of configurable symbols to present a feature game (see Olive, Fig. 4, 0085, 0097, 0119, wherein the trigger be a configurable symbol (e.g., appearance of six) or some other trigger), it is silent as to wherein the control system is configured determine the triggering number of configurable symbols based on a selected wager amount.
Ching teach a control system configured for a triggering event for a feature game that is based on an amount wagered (see Ching, Fig. 3, 0102, wherein block 84 determines a bonus triggering event has occurred).  One would have been motivated to incorporate the teaching of Ching triggering condition based on the wager amount to use known suitable alternatives with similar devices to yield the predictable result to increase player excitement and for the purpose to control the outcome of a bonus event (see Ching, 0028-0030).  Therefore it would have been obvious to one of ordinary skill in .  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olive (US 2016/0042597 A1) and Meyer (US 2016/0321857 A1) as applied to claim 1 above, and further in view of Suda (US 2015/0031436 A1).
Regarding claim 19, the combination of Olive and Meyer teach the gaming device of claim 1.  The combination further teach wherein a first symbol subset includes symbols that may be selected and displayed in the active area of the plurality of display symbol positions (see Olive, Figs. 6-7, 0089-0091, wherein the symbol selector 622A at step 704 selects symbols in an active region of the display; Meyer – Fig. 3-4, 0130-0131, wherein the active area in the base game has 3 positions per reel)) and a second symbol subset includes symbols that are selected for an inactive area of the plurality of display symbol positions and wherein the first symbol subset includes a different number of symbols than the second symbol subset (see Olive, 0104, wherein the one or more reels expanded are an second symbol subset which includes configurable and non-configurable symbols and the first subset is a different number of symbols (e.g., 9) than the second subset (e.g., 2); Meyer, Figs. 3-4, 0130-0131, wherein the inactive portions of the reels 12a-e have 9 positions per reel).  Although, the combination of Olive and Meyer teaches an inactive area of the plurality of display symbol positions the symbols in the inactive area are not displayed until they are activated by a feature game (see Olive, 0104; Meyer – 0130-0131), they are silent as to displaying a second symbol subset in the inactive area of the plurality of display symbols positions.  
Suda teach a gaming device displaying game outcomes in a display area including an active area and an inactive area (see Suda, Fig. 4-5, 0047-0048, wherein the first game area is an active area and the remaining game areas are inactive game areas).  Specifically, Suda teach selecting and displaying a first subset of symbols in the active area and a second symbol subset includes symbols that may be see Suda, Figs. 4-5, 0047-0048).  One would have been motivated to incorporate the simultaneous display of the active and inactive region to yield the predictable result to increase the anticipation of the player’s expectation in a winning game outcome (see Suda, 0020).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein a second symbol subset includes symbols that may be selected and displayed in an active area of the plurality of display symbol positions.
Regarding claim 20, the combination of Olive, Meyer, and Suda teach the gaming device of claim 19.  The combination further teach wherein the first symbol subset includes fewer symbols than the second symbol subset (see Meyer, Figs. 3-4, 0130-0131, wherein the active region displays 3 symbols per reel and the inactive area provides an additional 6 symbols per reel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715